Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-11, 13-17 and 19-23 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11, 13-17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Goldberg et al. [US 9450849 B1, 2016-09-20], in view of Gershaft et al. [US 20170195183 A1, 2017-07-06], further in view of Bank et al. [US 20160179649 A1, 2016-06-23].

With respect to claims 1, 9 and 15, Goldberg teaches the claims limitations of the system, computer-readable instructions and method for reinforcing resource integrity of one or more applications based on event impact analysis, comprising: 
at least one network communication interface [e.g. Fig. 15, computer system 3000]; at least one non-transitory storage device [e.g. log repository 2410]; and at least one processing device [e.g. services] coupled to the at least one non-transitory storage device and the at least one network communication interface [e.g. network 2180] (col.31, lines 49-59, Fig. 14, system are coupled together via a network 2180. Each of host systems 2700a-c and 2720 may be implemented by a computer system, such as computer system 3000. Call graph generation logic 2420 may be implemented as software (e.g., program instructions executable by a processor of host system 2720), hardware, or some combination thereof) wherein the at least one processing device is configured to:
determine occurrence of an event based on identifying one or more triggers, wherein the event is associated with at least one of one or more resources associated with an entity (col.4, lines 8-23, FIG. 4, interactions between services that relate to a trace may be determined… FIG. 1. interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses)
Goldberg does not explicitly teach: 
gather one or more parameters associated with the one or more resources, wherein the one or more parameters comprise network traffic data, provisioning frequency, and dependencies of the one or more resources.
Gershaft teaches gather one or more parameters associated with the one or more resources, wherein the one or more parameters comprise network traffic data, provisioning frequency, and dependencies of the one or more resources ([0087] the collectors access data retrieve and update data of dependency service tenants based on a corresponding collection time attribute. Runtime collection includes identifying dependencies based on network traffic communicated between components. In embodiments, at least portions of the data are communicated to a standard name provider that uses the portions of the data to lookup or generate a standard name for a dependency service tenant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg with gathered parameters associated with the one or more resources of Gershaft. Such a modification would provide users the ability to visualize both the dependencies for a given dependency service tenant and the dependent (impacted) services of the dependency service tenant.
Goldberg as modified by Gershaft further teaches:
generate a propagation model associated with the one or more resources, wherein the propagation model comprises the one or more parameters (Gershaft [0088] the data from the collectors generate the dependency data);
perform event impact analysis associated with the one or more resources of the entity based on the propagation model to identify high impact resources and high impact paths associated with propagation of the event (Gershaft [0049] a layer map is a model of the dependencies between program binaries, and may not be an exact representation. A fault model is a template that describes the various ways a program can fail at runtime, and the impact of such faults on execution. Fault model analysis is manual documentation design for dependency layering to show how a fault in one or more dependencies propagates through a system. For example, dependency can be modeled on SQL, as non-critical, which means that a failure in SQL should not inherent failures. In this regard, any analysis should not consider failure in the SQL component as the likely cause of a service failure); and
initiate an event response based on performing event impact analysis, wherein the event response comprises initiating one or more actions to reinforce and retain resource integrity of the one or more resources (Gershaft [0078] the dependency management system 300 also supports reliability and maintenance framework…. the dependency management system 300 can utilize synchronization technologies to ensure both locations are kept updated in reasonable time).
Goldberg as modified by Gershaft does not teach:
wherein the event is an unauthorized data modification event, 
gather one or more parameters associated with the one or more resources, wherein the one or more parameters comprise network traffic data, provisioning frequency, backup timing, and dependencies of the one or more resources, wherein the provisioning frequency is a frequency at which data is transferred between the one or more resources, wherein backup timing is a time at which scheduled backup of the one or more resources is performed.
Bank teaches:
wherein the event is an unauthorized data modification event [e.g. unauthorized backup event], 
gather one or more parameters associated with the one or more resources
([0032], a baseline power consumption profile is generated for the device, which is then used as a reference for detecting irregular or unanticipated consumption of power. It is begun by first collecting data associated with the device's unique identifier, its hardware configuration, its operating system, installed applications, such as applications ‘1’ through ‘n’ 206, and associated peripherals. In various embodiments, the data associated with the device's unique identifier may include its model or product identifier, its serial number, its service tag number, its Media Access Control (MAC) number, its International Mobile Equipment Identifier (IMEI) number, or any combination thereof), wherein the one or more parameters comprise network traffic data, provisioning frequency, backup timing, and dependencies of the one or more resources ([0034] the known and anticipated operating conditions may include the device operating in various modes, such as when it is idle, under full load, running one or more applications, such as applications ‘1’ through ‘n’ 206 (e.g. backup application), processing various types of data, communicating data, or performing data storage operations), wherein the provisioning frequency is a frequency at which data is transferred between the one or more resources, wherein backup timing is a time at which scheduled backup of the one or more resources is performed ([0046] scheduling data is used in the performance of the analysis and comparison operations. For example, the device's operating system (OS), an application programming interface (API) associated with an application, such as applications ‘1’ through ‘n’ 206, or a work queue, may be implemented to determine which applications are used, during what time periods, either on a one-time or recurring basis. To continue the example, a data backup application may be scheduled to make daily backups at 3:00 AM every morning. In this embodiment, an application, such as applications ‘1’ through ‘n’, that is being used at an irregular or unanticipated time would result in consumption of power by the device that is likewise irregular or unanticipated, which in turn may indicate unauthorized use of the device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg as modified by Gershaft with detecting unauthorized events of BANK. Such a modification would provide anticipate failure of a hardware component, an operation that is not performing properly, unauthorized data access by malware, or clandestine transmission of sensitive data to a data theft system 230 by an illegally concealed hardware module, or a combination thereof (Bank [0028]).

With respect to dependent claim 2, Goldberg as modified by Gershaft and Bank further teaches wherein the at least one processing device is configured to determine occurrence of the event based on receiving an input from at least one user of at least one resource of the one or more resources (Goldberg, col.4, lines 8-23, FIG. 4, interactions between services that relate to a trace may be determined. The interactions between the services may be related, e.g., the interactions occurred to satisfy an initial request such as a root request. The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses…).

With respect to dependent claim 3, Goldberg as modified by Gershaft and Bank further teaches wherein the at least one processing device is configured to determine occurrence of the event based on: crawling into the one or more resources; and monitoring error logs of the one or more resources (Goldberg, col. 11, lines 3-21, the deduplication exceptions may be a predefined set of exceptions that seek to preserve some traces in the set of stored traces... The deduplication exceptions may be based on the contents of requests or responses in the service interactions, the presence of an error condition in one of the services,..).

With respect to dependent claim 5, Goldberg as modified by Gershaft and Bank further teaches wherein initiating the one or more actions comprises: identifying a version of a resource that is not impacted by the event based on the propagation model (Gershaft [0061] the standard name collectors monitor different types of events. For example, MDS monitoring agents, hardware and software components, frontend, and tenant deployment and update events….); and propagating the version of the resource to the one or more resources ([0062] MDS based collector updates the dependency graph by converting raw network events (e.g., WINDOWS socket events) into a symbolic stable version. The network data resolver 380 can operate as a filter and can leverage the standard name provider to resolve a particular IP address to a service dependency, raise the Winsock/DNS event and result in updating the service-to-service dependency when the events are processed).

With respect to dependent claim 6, Goldberg as modified by Gershaft does not teach wherein initiating the one or more actions comprises: generating one or more alerts associated with the event; identifying at least one resource that is to be impacted at a future time period based on the provisioning frequency and dependencies in the propagation model; (Bank [0057] a notification is generated… the notification 212 may suggest the performance of one or more actions to one or more users 202) and transmitting the one or alerts to one or more users associated with the at least one resource ([0057] the notification 212 may be presented to the user 202 in a User Interface (UI) 210 associated with the device, such as an individual user device 204. In various embodiments, the notification 212 may be provided to the one or more users 202 through the use of an electronic communication, such as an email of Short Message Service (SMS) message. The notification 212 may include a security alert if the irregular or unanticipated power consumption is associated with a process or data that has been predetermined to be sensitive).

With respect to dependent claim 8, Goldberg as modified by Gershaft and Bank further teaches identifying at least one high impact resource from the one or more resources based on the propagation model; and automatically decommissioning the at least one high impact resource (Goldberg, col. 30, lines 22-33, detecting that, for a given root request, one or more services are being called unnecessarily…., such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth).

Regarding claims 10, 11, 13, 14, 16, 17, 19, 20 and 22; the instant claims recite substantially same limitations as the above rejected claims 2, 3, 5, 6 & 8 and are therefore rejected under the same prior-art teachings.

Claims 7, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Goldberg, in view of Gershaft and Bank as applied to claims 1, 9 and 15, further in view of Kruglick [US 20130290932 A1, 2012-04-25].

With respect to dependent claim 7, Goldberg as modified by Gershaft does not teach wherein initiating the one or more actions comprises automatically modifying the provisioning frequency associated with the one or more models.
Kruglick teaches wherein initiating the one or more actions comprises automatically modifying the provisioning frequency associated with the one or more models ([0046] the process of method 200 includes a comparison of captured and/or extracted application programming interface calls to previously captured and/or extracted application programming interface calls. In some examples, such a comparison may be omitted such that all captured and/or extracted application programming interface calls may be included with respect. In some examples, the list of all captured and/or extracted application programming interface calls may be subsequently reduced to remove duplicates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Goldberg as modified by Gershaft and Bank with modifying the provisioning frequency associated with the one or more models automatically of Kruglick. Such a modification would provide deduplicate of the application programming interface calls by duplicate application programming interface calls removed from the list of in use application programming interface calls used by the customer's service (Kruglick [0051]).

Regarding claims 21 and 23; the instant claims recite substantially same limitations as the above rejected claim 7 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 06/07/2022 office action claims 1, 9 and 15 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-3, 5-11, 13-17 and 19-23 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 08/07/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153